[exhibit1025directorcompe001.jpg]
SPIRIT REALTY CAPITAL, INC. DIRECTOR COMPENSATION PROGRAM Effective January 1,
2015 This Spirit Realty Capital, Inc. (the “Company”) Director Compensation
Program (this “Program”) for non-employee directors of the Company
(“Directors”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed in the Spirit Realty Capital, Inc. and Spirit Realty, L.P. 2012
Incentive Award Plan (the “Plan”). Cash Compensation Annual retainers will be
paid in the following amounts to Directors: Director: $70,000 Chair of Audit
Committee: $20,000 Chair of Compensation Committee: $20,000 Chair of Nominating
and Corporate Governance Committee: $15,000 Lead Independent Director: $30,000
Audit Committee Member: $10,000 Compensation Committee Member: $7,500 Nominating
and Corporate Governance Committee Member: $6,250 Annual retainers will be paid
in four equal cash payments, with one payment quarterly at the end of each
calendar quarter, with the final calendar quarter payment made prior to the end
of the fiscal year. Each non-employee director will be paid $1,500 for each
Board meeting attended in person and $750 attended telephonically. Each Director
may elect to receive all or a portion of the aggregate payments to which they
are entitled under the program in Common Stock of the Company. Such election
shall be made at our prior to the first day of the quarter to which the payments
relate, and the number of whole shares to which each Director shall be entitled
shall be measured by dividing the aggregate payments owed by the average of the
closing prices of the last ten trading days before the end of the quarter to
which the payment relates. Equity Compensation Initial Restricted Stock Grant:
Each Director who is initially elected or appointed to serve on the Board shall
be granted Restricted Stock with a value of $85,000 on the date of such initial
election or appointment (the “Initial Restricted Stock Grant”). The Initial
Restricted Stock Grant shall vest in full on the first anniversary of the
initial election or appointment of the Director, subject to continued service
through the vesting date.



--------------------------------------------------------------------------------



 
[exhibit1025directorcompe002.jpg]
Annual Common Stock Grant: Each Director who is serving on the Board as of the
date of each annual meeting of the Company’s stockholders shall be granted
Restricted Stock with a value of $85,000 on such date (the “Annual Restricted
Stock Grant”). The Annual Restricted Stock Grant shall vest in full on the
anniversary of the grant date subject to continued service. Miscellaneous All
applicable terms of the Plan apply to this Program as if fully set forth herein,
and all grants of Restricted Stock and Common Stock hereby are subject in all
respects to the terms of such Plan (as applicable). The grant of any Restricted
Stock under this Program shall be made solely by and subject to the terms set
forth in a written agreement in a form to be approved by the Board and duly
executed by an executive officer of the Company. Effectiveness, Amendment,
Modification and Termination This Program may be amended, modified or terminated
by the Board in the future at its sole discretion. No Director shall have any
rights hereunder, except with respect to any Restricted Stock or Common Stock
granted pursuant to the Program.



--------------------------------------------------------------------------------



 
[exhibit1025directorcompe003.jpg]
Non-Employee Director Stock Ownership Guidelines Purpose: The purpose of the
Stock Ownership Guidelines for non-employee directors is to align the interests
of non-employee directors with the long-term interests of stockholders and
further promote the commitment of Spirit Realty Capital, Inc. (“Spirit”) to
sound corporate governance. Ownership Requirement: Each non-employee director is
expected to hold an investment position in Spirit common stock equal in value to
three times the annual retainer paid to directors. Measurement: Compliance with
these ownership guidelines will be measured on the first trading day of each
calendar year, using the annual director retainer then in effect, and the
closing price of Spirit common stock on that day. Transition Period: There will
be a transition period of five years for non-employee directors to achieve the
ownership requirement. If at any time the annual retainer increases, the
non-employee director will have five years from the time of such increase to
acquire any additional shares needed to meet these guidelines. Non-employee
directors will be expected to make steady progress toward meeting the guidelines
throughout the five-year transition period. Holdings Considered: The following
holdings will be considered when measuring stock ownership:  Shares owned
individually, shares owned jointly with a spouse, or shares owned separately by
a spouse and/or children that share the director's household; and  Restricted
Stock Awards that have not yet vested.



--------------------------------------------------------------------------------



 